Citation Nr: 1046701	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had verified active military service from August 1973 
to December 1973 and from March 1974 to May 1975.  The Veteran 
had additional unverified active service from June 1976 to 
October 1977.   

This matter comes before the Board of  Veterans' Appeals (Board) 
from an August 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board observes that, as will be discussed herein, an October 
1982 rating decision denied entitlement to service connection for 
paranoid schizophrenia.  The Board also recognizes that the 
Veteran has presented evidence of psychiatric disorders in 
addition to paranoid schizophrenia, to include bipolar disorder.  
However, for the purposes of determining whether new and material 
evidence has been received in order to reopen the Veteran's claim 
of entitlement to service connection for paranoid schizophrenia, 
the Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, for purposes of 
determining whether a new claim has been submitted under 38 
U.S.C.A. § 7104(b), the "factual basis" of a service connection 
claim is the Veteran's disease or injury, rather than the 
symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims 
(Court) has recently determined that the scope of Boggs and 
Ephraim is limited to claims to reopen. Specifically, the Court 
stated that Boggs, as well as Ephraim, relies upon a diagnosis to 
define the scope of a claim only retrospectively-after there has 
been a finding of fact based upon competent medical evidence.  
See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts 
of section 5108 and requests to reopen, this accomplishes a 
balancing effect that preserves the finality of agency decisions 
while not precluding Veterans from pursuing claims based on 
evidence of injuries or diseases distinct from those upon which 
benefits have been denied.  Id.  However, the Court determined 
that the advantages of treating separate diagnoses as separate 
claims in cases to reopen do not exist where separate diagnoses 
are rendered for the same reported symptoms during the initial 
processing of a claim for benefits.  Id.

Therefore, in light of the Court's decision in Clemons and the 
Board's decision to reopen the Veteran's claim of entitlement to 
service connection for paranoid schizophrenia herein, the Board 
has recharacterized the issue regarding the merits of the 
Veteran's claim of entitlement to service connection for paranoid 
schizophrenia as entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid schizophrenia.

The reopened issue of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid schizophrenia, 
is addressed in the REMAND portion of the decision below and is  
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In October 1982, the RO denied the Veteran's service 
connection claim for schizophrenia, paranoid type; the Veteran 
did not file a timely substantive appeal following appropriate 
notice, and that decision became final.

2.  Evidence received since the October 1982 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for paranoid 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The October 1982 rating decision which denied service 
connection for schizophrenia, paranoid type, is final.  38 
U.S.C.A. § 4005(c) (1976); 38 C.F.R. 
§ 3.104, 19.118, 19.153 (1982).

2.  The evidence received subsequent to the October 1982 rating 
decision is new and material; and the claim for service 
connection for paranoid schizophrenia is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for paranoid schizophrenia is 
completely favorable, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.

The Veteran is applying to reopen his service connection claim 
for paranoid schizophrenia.  By way of history, the record shows 
that the RO denied the Veteran's service connection claim for 
schizophrenia, paranoid type, in October 1982.  The Veteran did 
not file a timely substantive appeal following appropriate 
notice, and that decision became final.  38 U. S.C.A. § 4005(c) 
(1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1982).

While the RO determination in October 1982 is final, if new and 
material evidence is presented or secured with respect to this 
claim, which has previously been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.

By regulation, for purposes of the Veteran's claim, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156. 

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In order for the evidence to be sufficient to 
reopen a previously denied claim, the evidence must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
Board may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

The evidence before VA at the time of the prior final decision 
consisted of the   Veteran's service treatment records and post-
service medical records, including a December 1977 report with a 
diagnosis of "R/O schizophrenia, paranoid type" and antisocial 
personality disorder.  In June 1982, the Veteran was diagnosed 
with schizophreniform disorder.  His service treatment records 
indicate a January 1977 diagnosis of immature personality and 
explosive personality with poor impulse control.  He was 
prescribed Thorazine.  The Veteran was court-marshaled for 
various assaults in August 1977and discharged from the military.  
His separation examination indicated that he was normal in all 
respects.  

After the issuance of the October 1982 RO decision, numerous VA 
and private treatment records for various psychiatric disorders, 
including additional diagnoses of bipolar disorder and 
depression, has been received.  In addition, a recent VA 
treatment note dated in November 2005 notes that the Veteran 
described both mood disorders and paranoia emerging during the 
latter part of his second tour in the military at age 20.  This 
note indicated a first psychiatric hospitalization in service and 
a subsequent discharge from the military.  The note also 
indicated that the Veteran had been placed on Thorazine.  

Accordingly, the Board finds that because this evidence addresses 
an element of the   Veteran's claim that was not present in 
October 1982, i.e., whether his paranoid schizophrenia is related 
to his military service, it is considered to be material.  This 
new evidence, when considered by itself or in conjunction with 
the evidence previously of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim and is not 
cumulative or redundant in nature.  Therefore, the evidence is 
considered to be both new and material and the claim is reopened.  
38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for paranoid is 
reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claim.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran has indicated treatment 
at numerous psychiatric facilities since service.  He has 
authorized release of his medical records for many of these 
facilities.  A review of the claims file indicates that most of 
the identified records referenced by the Veteran have been 
obtained.  However, it appears that records of the Veteran's 
treatment with Dr. Reddy and at River Edge Mental Health have not 
been obtained.  In addition, while many records from the 
Veteran's stay at Patton State Hospital have been obtained, the 
most recent records from this facility dating from 2006 onward do 
not appear to have been received.  Finally, a review of the 
Veteran's VA treatment records indicates that the Veteran has 
also received treatment from Dr. Miller, Macon CBOC, and River 
Edge Behavioral Center (which may be the same facility as River 
Edge Mental Health).  The AMC/RO should also update records of 
the Veteran's care at the Dublin VA Medical Center since February 
2009.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Next, the Veteran contends that he first showed signs of his 
current psychiatric disorders, specifically paranoid 
schizophrenia, while on active duty.  

In this regard, the Board notes that the Veteran's claims file 
includes a December 1977 report with a diagnosis of "R/O 
schizophrenia, paranoid type" and antisocial personality 
disorder, which is just two months after discharge from his third 
period of military service.  In June 1982, the Veteran was 
diagnosed with schizophreniform disorder.  In addition, the 
Veteran's service treatment records indicate a January 1977 
diagnosis of immature personality and explosive personality with 
poor impulse control.  He was prescribed Thorazine.  The Veteran 
was court-marshaled for various assaults in August 1977 and 
discharged from the military.  His separation examination 
indicated that he was normal in all respects.  

After service, the Veteran has been treated over the years for 
his psychiatric disorders, including paranoid schizophrenia.  He 
is currently undergoing treatment for this condition as well as 
bipolar disorder.  

Based on the foregoing, the Board finds that a VA examination 
should be provided with respect to the Veteran's claim.  The 
examiner should review the Veteran's service and post-service 
treatment records and determine whether the Veteran has a current 
psychiatric disability, including paranoid schizophrenia and/or 
bipolar disorder, that had its onset in serviced, within one year 
of service, or is otherwise related to his military service.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
acquired psychiatric disorders.  This should 
include records of the Veteran's treatment 
with Drs. Reddy and Miller, and records of 
the Veteran's treatment at River Edge Mental 
Health (possibly River Edge Behavioral 
Center), all records from Patton State 
Hospital, and records from Macon CBOC.  The 
RO/AMC should also update records of the 
Veteran's care at the Dublin VA Medical 
Center dated since February 2009.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.  

2.  The RO/AMC should arrange for an 
appropriate VA examination for the purpose 
of determining whether the Veteran has a 
current acquired psychiatric disability, 
including paranoid schizophrenia and/or 
bipolar disorder, that had its onset in 
service, within one year of service, or is 
otherwise related to his military service.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished. 

The examiner should identify all of the 
Veteran's acquired psychiatric disorders 
that meet the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  

For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any such disorder 
is related to the Veteran's military 
service.  The examiner should also indicate 
whether the Veteran had a psychosis (i.e., 
brief psychotic disorder, delusional 
disorder, psychotic disorder due to general 
medical condition, psychotic disorder not 
otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and 
substance-induced psychotic disorder) 
within one year of his separation from 
service in December 1973, May 1975, and/or 
October 1977 and, if so, the manifestations 
of such psychosis.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed acquired 
psychiatric disorder and the continuity of 
symptomatology, to include his August 2005 
written statement.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


